Citation Nr: 1727126	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-37 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a right hand injury (claimed as numbness of the hand), to include right hand muscle pain and arthritis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disorder (claimed as numbness of the leg).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

4.  Entitlement to service connection for bilateral flatfoot.

5.  Entitlement to service connection for right leg numbness.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for a disability manifested by skin rashes.

8.  Entitlement to service connection for a chronic heart disorder, to include mitral valve prolapse.

9.  Entitlement to service connection for fibromyalgia in the arms, thighs and legs.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for left hand numbness and muscle pain.

12.  Entitlement to service connection for arthritis of the shoulders, arms, and hands.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to a rating in excess of 10 percent for residuals of a pilonidal abscess incision with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  He then had periods of active duty for training in the U.S. Army Reserves until October 1980.

These matters are before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his October 2009 substantive appeal, the Veteran requested a Board hearing, which was duly scheduled for November 2015.  In correspondence dated in October 2015, he advised that he would not be able to attend the hearing due to financial and health issues, and requested that the hearing proceed as scheduled with his representative totally representing his case.  Review of the case reveals that no hearing was held.

In January 2016, the Board stated that the Veteran had abandoned his request for a Board Hearing, and then remanded the case for acquisition of extant medical records and provision to the Veteran of a new VA examination regarding the pilonidal cyst claim.  

In correspondence dated in March 2016, the Veteran requested that his claims be decided as soon as possible. 

In April 2016, the requested examination was done.  No further action to ensure compliance with the Board's January 2016 remand directives is required; however, further development regarding the reopened claims for service connection for a right hand, low back, and left leg disorder, and the claims for service connection for bilateral foot, right leg, eye, and skin rash, is needed.

As there is an overlap of anatomical areas and symptoms, the Board has combined the separately certified claim for service connection for "a disability manifested by hand muscle pain" with the claims for service connection for right hand numbness and left hand numbness.  The Board has also deleted the back from the claim for service connection for arthritis of multiple joints and instead added the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder, as this claim was previously and finally denied in 1978. 

The new and material evidence claims, the issues of service connection for a heart disorder, fibromyalgia, sleep apnea, left hand muscle pain and/or numbness, hypertension, and arthritis of the shoulders, arms, and left hand; and the appeal for an increased rating for pilonidal cyst, are resolved in this decision.  The issues of service connection for residuals of a right hand injury (to include arthritis), a back disorder, bilateral foot disorder, a left leg disorder (claimed as left leg numbness), right leg numbness, an eye disorder, and a skin rash disorder are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 1978 rating decision, the RO denied, in pertinent part, service connection for a left leg, low back, and right hand disorder.  

2.  Evidence received since the RO's August 1978 denial of service connection for a left leg, low back, and right hand disorder relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's heart disorder, claimed fibromyalgia, sleep apnea, left hand muscle pain and/or numbness, hypertension, and arthritis of the shoulders, arms, and left hand are not related to service.

4.  The Veteran's pilonidal cyst surgical scar encompasses is painful on examination and causes limited motion; but it is superficial, not unstable, and is less than 6 square inches or 39 square centimeters.   


CONCLUSIONS OF LAW

1.  The August 1978 rating decision, which denied the issues of service connection for a left leg, low back, and right hand disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left leg disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right hand disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for fibromyalgia of the arms, thighs, and legs are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

7.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

8.  The criteria for service connection for left hand muscle pain and/or numbness are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

9.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

10.  The criteria for service connection for arthritis of the shoulders, arms, and left hand are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

11.  The criteria for a rating higher than 10 percent for scar residuals, pilonidal cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016) and 38 C.F.R. § 4.118, Diagnostic Code 7803 (as in effect prior to October 23, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, and to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  New and material evidence 

In a rating decision dated in August 1978, the RO denied service connection for a left leg, low back, and right hand disorder on the grounds that there was no evidence of any chronic residuals at the time of his 1978 separation examination or on VA examination in August 1978.  After appropriate notice of this decision and of his appeal rights, the Veteran filed a notice of disagreement; and in December 1978 a statement of the case (SOC) was issued, but the Veteran did not filed a substantive appeal; and no new and material evidence pertaining to the issues was received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103(b).

In May 2008, the Veteran filed new claims for service connection for left leg, low back, and right hand disorder.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the claim on the merits.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim.  The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the August 1978 rating decision included service treatment records and the report of an August 1978 VA examination, which found "tender [right] hand," but concluded that there was "no disability" of the or right hand, or of the left leg or low back.  Evidence received since the August 1978 rating decision includes VA and private medical records that show treatment for right hand, low back, and left leg complaints.  See, e.g., May 2009 MRI-lumbar spine report, and VA medical records dating from 1984 to 2016 regarding right hand, low back, and left leg complaints.

This evidence is new since it was not of record at the time of the August 1978 denial, and it is material as it raises a reasonable possibility of substantiating the claims.  New and material evidence having been presented, the claims of service connection for a left leg, low back, and right hand disorder are reopened and will be further addressed in the remand portion of this decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15(a).

II.  Service Connection - 
heart, fibromyalgia, sleep apnea, left hand muscle pain and numbness, 
hypertension, and arthritis of the shoulders, arms, and left hand

Background and General Legal Criteria

The Veteran seeks service connection for a chronic heart disorder (to include mitral valve prolapse), and service connection for fibromyalgia, sleep apnea, left hand muscle pain and numbness, hypertension, and arthritis of the shoulders, arms, and left hand; all on the basis that these disorders were incurred during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  This includes disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of ACDUTRA; or for injury incurred, in line of duty, during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.  

Service connection may also be granted for certain chronic diseases, such as hypertension, certain heart diseases, and arthritis, if manifested to a compensable degree within 1 year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Facts and Analysis

Medical records dating from 2015 to 2016 show treatment for heart/blood pressure, left upper extremity cervical radiculopathy, and suspected sleep apnea.  However, the Veteran did not complain of, and was not diagnosis with or treated for, a heart disorder, fibromyalgia, sleep apnea, left hand muscle pain and/or numbness, hypertension, or arthritis of the shoulders, arms, or left hand during active duty service or in line of duty during a period of active duty for training.  In fact, the Veteran's left hand pain and numbness is attributable to cervical radiculopathy.  See VA medical records dated in December 2015.  Moreover, there is no medical record of any heart disorder or hypertension until 2004 (see private hypertension and echocardiogram records dating from 2004); no medical record of sleep apnea or left hand pain or numbness until 2015 (see VA medical records dating from 2015); and no medical record at all of fibromyalgia.  

Additionally, there is no medical evidence of heart disease, hypertension, or arthritis of the shoulders, arms, or left hand in the year after service, so service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.  

There is also no probative opinion evidence that links heart disease, hypertension, fibromyalgia, sleep apnea, left hand muscle pain and/or numbness, or arthritis of the shoulders, arms, or left hand to service.  At this point there is no evidence that favors the claim.  

In this regard the Board notes that the Veteran was not afforded a VA examination regarding his claim of service connection for a heart disorder; fibromyalgia; sleep apnea; left hand muscle pain and/or numbness; hypertension, or arthritis of the shoulders, arms, or left hand.  However, as there is no record of the any of these claimed disorders during active military service or (with regard to heart disease, hypertension, or arthritis) in the year after service, and as there is no probative evidence which suggests that any of these disorders is linked to service, a VA examination is not necessary to decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between his current complaints and his service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion.  The Board therefore finds that the Veteran's opinion as to an association between his current complaints and his service is beyond the Veteran's lay capacity and is of no probative weight.  

The Board further notes the Veteran's representative's March 2017 assertion that the Veteran had presented sworn testimony regarding his claims, but this is not so.  Neither the Veteran nor his representative has testified at a Board (or any other VA hearing) regarding these claims, so there is no additional lay evidence to consider.

The Board accordingly finds that the weight of the evidence is against the claims of service connection for a heart disorder, fibromyalgia, sleep apnea, left hand muscle pain and/or numbness, hypertension, and arthritis of the shoulders, arms, and left hand, as the nexus element of each claim has not been established.  Service connection is therefore not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

III.  Increased Rating 

The Veteran is also requesting a rating higher than 10 percent for his service-connected pilonidal cyst scar residuals disability.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's pilonidal cyst scar residuals disability has been rated under Diagnostic Code 7803 throughout the appeal period.  In October 2008 the scar regulations were amended effective October 23, 2008.  38 C.F.R. § 4.118, effective October 23, 2008.  The amendment was specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim was filed in May 2008.  Accordingly, the revised schedular rating criteria are not applicable.  

Under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating was warranted for superficial unstable scars.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7803, Note (2).

The Schedule also provided for a 10 percent rating under Diagnostic Code 7801 for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 6 square inches (39 square centimeters) or greater; or, under Diagnostic Code 7802, for superficial scars on other than the head, face, or neck that were unstable, did not cause limited motion, and that exceeded an area or areas of 144 square inches (929 square centimeters); or, under Diagnostic Code 7804, for superficial scars that were painful on examination.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

Diagnostic Code 7801 also provided for a 20 percent rating for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 12 square inches (77 square centimeters); a 30 percent rating for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 72 square inches (465 square centimeters); and a 40 percent rating for scars other than on the head, face, or neck, that were deep or that caused limited motion and exceeded an area or areas of 144 square inches (929 square centimeters).  Id.

A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).  

Facts and Analysis

From the outset, the Board notes that the Veteran has already been awarded the highest possible rating of 10 percent under Diagnostic Code 7803 for his pilonidal cyst scar residual disability.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  A higher rating is likewise not possible under Diagnostic Codes 7802 and 7804; as the maximum possible rating under those criteria is also 10 percent.  Id.

As for a higher rating under the other potentially applicable criteria (Diagnostic Code 7801), on VA examinations in February 2008, April 2009, and April 2016, the Veteran's pilonidal cyst was inactive; and the residual scar, though painful on examination and productive of "tenderness, especially with sitting," was superficial and only 4 linear centimeters.  The criteria for a rating higher than 10 percent under Diagnostic Code 7801 are therefore not met and the benefit-of-the-doubt doctrine does not apply.  


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for a left leg disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for a low back disorder is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for a right hand disorder is reopened; to this limited extent, the appeal is granted.

Service connection for a heart disorder is denied.

Service connection for fibromyalgia of the arms, thighs, and legs is denied.

Service connection for sleep apnea is denied.

Service connection for left hand muscle pain and/or numbness is denied.

Service connection for hypertension is denied.

Service connection for arthritis of the shoulders, arms, and left hand is denied.

Entitlement to a rating higher than 10 percent for pilonidal cyst scar residuals is denied.


REMAND

Having reopened the claim of service connection for a left leg, low back, and right hand disorder based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  For the reasons that follow, the Board finds that further development is warranted.

Service treatment records clearly show that the Veteran sustained a crushing injury to his right hand during service with ensuing complaints and treatment.  See, e.g., service treatment records dated July 21, 1977.  The Veteran was also repeatedly treated for low back pain related to a motor vehicle accident circa August 1977; with x-ray findings in December 1977 of minimal narrowing posteriorly in the 5th lumbar interspace with sclerosis of the opposing margins of the apophyseal joints at the lumbar junction.  There is also a May 1977 record of "tibial stress syndrome"; and the Veteran complained of recurrent back pain and leg cramps during his April 1978 separation examination.  

In August 1978 the Veteran was afforded a VA examination; however, there is no indication that the service treatment records were reviewed, as the examiner wrote "none noted" injuries of the musculoskeletal system.  Moreover, post-service medical records continue to show treatment for right hand, low back, and left leg complaints.  See VA medical records dating from 1984, and May 2009 MRI of lumbar spine by private provider.  In accordance with 38 C.F.R. § 3.159(c)(4), the Veteran should be afforded a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

As for the claim for service connection for bilateral flat feet, the Veteran entered service with "asymptomatic" moderate flat feet, but the Veteran says he had trouble with his flat feet during service and had to wear braces, and service treatment records confirm that he was prescribed braces.  See, e.g., Podiatry Clinic records dating from August to October 1975.  As there is evidence of an increase in disability during service, a VA examination and opinion regarding aggravation is needed.  38 C.F.R. §§ 3.306, 3.326.

Finally, and as for the claims for right leg numbness, an eye disorder, and skin rashes, there are records of leg complaints, an injury to the left eye, and skin rashes over the arms and groin in service treatment records.  Post-service records also advise of right lower extremity pain and numbness (see VA treatment records dated in December 2015); bilateral eye complaints (see VA optometry records dated in January 2016); and recurrent skin rashes involving the groin, arms, and legs (see VA treatment records dating from 1985, including a September 1989 record of rash on the arms and groin diagnosed as "dermatitis ? etio / tinea cruris?"; see also  August 1978 VA examiner's observation of "unusual rash markings").  In accordance with McLendon, the Veteran should be accorded a VA examination regarding these claims for service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the claims file should be updated to include all VA treatment records dated after February 2016, and any extant private treatment records referable to the Veteran's low back, left leg, right leg, right hand, flat feet, eye, and skin rash complaints. 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated after February 2016 with the claims file.  

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his low back, left leg, right leg, right hand, flat feet, eye, and skin rash complaints, and then take steps to obtain those records.  Associate any located records with the claims file.

3.  After completion of steps 1 and 2, schedule the Veteran for a VA examination by an appropriate medical professional (or professionals) regarding the claims of service connection for a low back disorder, left and right leg pain and numbness, right hand injury residuals, flat feet, eye, and skin rash.  

The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's in-service and post-service complaints and treatment with the Veteran, and document the Veteran's assertions in the examination report.  

All pertinent studies and tests should be done, and all findings reported in detail.  The examiner is then requested to opine as follows:

a.  for each low back, left and right leg, and right hand disorder found on examination, whether it is at least as likely as not (50 percent or greater probability) that the disorder 

i.  had its onset during service or in the year after service, or

ii.  is otherwise related to service; or, 

iii.  for right and left leg numbness, whether it is related to a low back disorder.

In formulating the requested opinion, the examiner should note that the Veteran was repeatedly treated for low back and right hand pain following injuries to the back and right hand during service; and that the Veteran was diagnosed with tibial stress syndrome during service.  

b.  for the claim for flat feet, 

i.  state whether the Veteran's bilateral flatfoot disorder in 1975 was a congenital disorder or an acquired condition; and, if acquired; 

ii.  opine as to whether it is at least as likely as not (50 percent or greater probability) that the increase in symptoms during service was outside the natural progress of the disease.

In formulating the requested opinion, the examiner should note that the Veteran had moderate bilateral flat feet when he entered service; that the disorder was asymptomatic on entry into service; and that the Veteran was provided with bilateral foot braces a few months after his entry into service.  

c.  for each of the eye disorders found on examination, state whether the disorder

i.  is a congenital or developmental defect.

ii.  is a refractive error of the eye. 

iii.  is at least as likely as not (50 percent or greater probability) related to service or some incident of service.

In formulating the requested opinion, the examiner should note that the Veteran sustained an injury to the left eye while boxing during service.  

d.  for each skin rash disorder found on examination, state whether it is at least as likely as not (50 percent or greater probability) that it 

i.  had its onset during service; or

ii.  is otherwise related to service.

In formulating the requested opinion, the examiner should note that the Veteran complained of and was treated for variously located skin rashes during service, including the groin and arms; with diagnoses of jock rash and insect bite rash.  

A rationale for all opinions must be provided.  

4.  Finally, readjudicate the Veteran's remaining claims for service connection for low back, left leg, right leg, right hand, flat feet, eye, and skin rash disorders.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


